Citation Nr: 0201653	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  98-06 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently rated as 10 percent 
disabling. 

2.  Entitlement to an increased rating for saphenous 
neuritis, currently rated as 10 percent disabling.   

3.  Entitlement to an extension beyond January 1, 1998, of a 
temporary total evaluation for a period of post-operative 
convalescence under 38 C.F.R. § 4.30 (2001).  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to 
August 1987.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 rating 
decision by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The appeal as to 
the two increased rating issues was initiated by notice of 
disagreement received in March 1998.  A statement of the case 
addressing those issues was furnished to the veteran in March 
1998, and a substantive appeal was received in April 1998.  
The veteran testified at an RO hearing in January 1999 and at 
a Board hearing conducted at the RO in June 1999.  The Board 
remanded the case to the RO in September 1999.  

While on remand, the RO determined that a timely notice of 
disagreement was received to initiate an appeal from a 
February 1998 rating decision which denied entitlement to an 
extension of a temporary total rating under 38 C.F.R. § 4.30 
(2001) beyond January 1, 1998.  A statement of the case was 
issued in November 1999, and a substantive appeal was 
received that same month. 



FINDINGS OF FACT

1.  The veteran's service-connected degenerative joint 
disease of the right knee is manifested by radiological 
evidence of degenerative joint disease and complaints of pain 
on motion which is worse during flare-ups; additional 
functional loss due to pain does not limit flexion to 30 
degrees or less, nor does it limit extension to 15 degrees or 
more. 

2.  The veteran's service-connected saphenous neuritis is 
manifested by chronic pain, sensitivity, and anserinus 
tendonitis without objective findings of numbness.  

3.  The veteran underwent surgery for treatment of his 
service-connected right knee in September 1997.

4.  The veteran's September 1997 right knee surgery did not 
result in severe postoperative residuals such as an 
incompletely-healed surgical wound, therapeutic 
immobilization of one major joint or more, application of a 
body cast, the necessity for house confinement, or the 
necessity for continued use of crutches (regular weight 
bearing prohibited) beyond January 1, 1998, nor was post-
operative convalescence otherwise necessary after January 1, 
1998, due to the September 1997 surgery. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for degenerative joint disease of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5010, 
5260, 5261 (2001).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for saphenous neuritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.124a, Diagnostic Code 8527 (2001).  

3.  The criteria for entitlement to an extension beyond 
January 1, 1998, of a temporary total convalescence rating 
following surgery for a service-connected right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.30 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations and implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new law and regulation in regard to the 
issues decided herein.  The record includes service medical 
records as well as VA outpatient treatment records, VA 
medical examinations, and private treatment records.  The 
Board notes that in a June 2001 letter, the RO notified the 
veteran of the enactment of the VCAA, what evidence was 
necessary to establish entitlement to the benefits sought, 
what evidence was needed from the veteran, and where to send 
such information.  Significantly, no additional pertinent 
evidence has been identified by the veteran as relevant to 
these issues.  The Board therefore finds that the record as 
it stands is adequate to allow for equitable review of the 
veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to increased evaluations 
and a temporary total evaluation.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Additionally, 
the veteran was afforded hearings before the RO and a Member 
of the Board.  The Board therefore finds that the notice 
requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, these issues need not be referred to 
the veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCOPREC 16-92 (July 24, 
1992).  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Analysis

I.  Degenerative Joint Disease of the Right Knee

The veteran contends that his service-connected degenerative 
joint disease has increased in severity and warrants a higher 
evaluation than the currently assigned 10 percent disability 
rating.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include 38 C.F.R. §§ 4.1 and 4.2 which require 
the evaluation of the complete medical history of the 
claimant's condition.  These regulations operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath, 1 Vet. App. at 593-
94 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  See 38 C.F.R. § 4.40.  The provisions 
of 38 C.F.R. §§ 4.45 and 4.59 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as at least minimally 
compensable.  See 38 C.F.R. §§ 4.45 and 4.59.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

The veteran's service-connected degenerative joint disease of 
the right knee is currently evaluated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5262.  
Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Pursuant to 
Diagnostic Code 5003, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 
38 C.F.R. § 4,71a, Diagnostic Code 5003.

Limitation of motion of the knee is contemplated in 
Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent evaluation where flexion of the 
leg is only limited to 60 degrees.  Flexion limited to 45 
degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted for flexion limited to 30 degrees.  A 
30 percent evaluation is assigned where flexion is limited to 
15 degrees.  Diagnostic Code 5261 provides for a zero percent 
evaluation where extension of the leg is limited to five 
degrees.  A 10 percent evaluation is warranted where 
extension is limited to 10 degrees.  A 20 percent evaluation 
is warranted where extension is limited to 15 degrees.  
Extension limited to 20 degrees warrants a 30 percent 
evaluation.  A 40 percent evaluation is warranted for 
extension limited to 30 degrees.  Extension limited to 45 
degrees warrants a 50 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

Diagnostic Code 5262 contemplates impairment of the tibia and 
fibula.  Nonunion of the tibia and fibula, with loose motion, 
requiring brace warrants a 40 percent evaluation.  Malunion 
of the tibia and fibula with slight knee or ankle disability 
warrants a 10 percent evaluation.  A 20 percent evaluation is 
warranted for malunion with moderate knee or ankle disability 
and a 30 percent evaluation is warranted for malunion with 
marked knee or ankle disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

VA treatment records dated in 1997 reflect that following 
surgery in September, the veteran complained of sharp and 
burning pain on the right medial side and under the patella 
of the right knee.  Physical examination revealed the medial 
thigh and knee were tender to palpation, a very tender 
patellar tendon, prominent medial swelling, and decreased 
range of motion.  VA treatment records dated in 1998 reflect 
the veteran fell off of his bike onto his right knee in June.  
It was noted that he had previously been involved in physical 
therapy with some improvement.  Tenderness to palpation and 
limitation of motion were noted.  A knee brace was given for 
immobilization of the knee.  The veteran also complained of 
pain with swelling.  Relevant assessments of patellar-femoral 
syndrome and hypersensitivity in the right knee were noted.  

A March 1998 private medical evaluation demonstrates 
complaints of knee pain when kneeling, squatting, or 
climbing.  The veteran reported two types of pain, one of 
which was a crepitus or crunching sound and painful when 
climbing, and the other was pain with any type of pressure.  
Physical examination revealed full range of motion with 
marked hypersensitivity and pain with palpation along the 
medial border of the knee and patella.  The examiner noted 
3+-course crepitation with a crunching or clunking maneuver 
of the patella.  Radiological examination revealed narrowing 
of the patellofemoral joint with a patellar sunrise view.  A 
relevant impression of severe chondromalacia of the right 
knee was noted.  

A private medical evaluation by John Crompton, M. D., dated 
in January 1999 reflects complaints of constant pain over the 
anterior patellofemoral region of both knees.  Physical 
examination revealed 2 to 3 + marked patellofemoral crepitus 
in the right knee.  Evidence of patellofemoral joint 
arthrosis was also noted.  The physician noted that the 
lightest amount of light touch to the skin about the knee 
caused the veteran pain although his symptoms and physical 
findings were quite consistent with patellofemoral arthrosis.  
The physician opined that the veteran seemed to be over 
exaggerating his symptoms.  

A February 1999 private evaluation conducted by William 
Clancy, M. D., reflects the veteran complained of bilateral 
knee pain, right greater than left.  It was noted that there 
was no swelling or giving way of the knee.  The veteran did 
report noticing some occasional clicking.  Physical 
examination revealed hypersensitivity to touch over the 
infrapatellar branch of the saphenous nerve.  Range of motion 
was noted as full and there was no instability noted.  
Radiological examination was noted as negative.  The 
physician opined that the right knee pain was probably 
related to some degenerative arthritis status post 
meniscectomy and saphenous neuritis.  

Upon VA examination dated in March 1999, the veteran 
complained of pain, weakness, instability or giving way, 
fatigability and lack of endurance.  The veteran reported 
using a cane 90 percent of the time.  He also reported 
experiencing flare-ups caused by inclement weather.  The 
veteran stated he had to walk a lot and his knee interfered 
with his job.  The examiner noted slight evidence of painful 
motion, no edema, no effusion, slight instability, slight 
weakness, slight tenderness, no redness, no heat, no abnormal 
movement, and slight guarding of movement.  Flexion was 
reported to be to 104 degrees and extension to minus 8 
degrees.  The examiner estimated 10 percent additional 
functional impairment during flare-ups.  The examiner noted 
the veteran did not use his cane to demonstrate his gait.  A 
diagnosis of degenerative joint disease of the right knee 
with no loss of function due to pain was noted.  

At his June 1999 Board hearing, the veteran reported 
experiencing constant pain in his knees.  He reported being 
unable to drive a car for long distances and being unable to 
play ball with his son.  He also stated that if it was cloudy 
outside, his knee would hurt very badly.  (Transcript, pages 
1-7).  

Upon VA examination dated in April 2000, the veteran 
complained of constant pain, weakness, instability, giving 
way, fatigability and lack of endurance.  He denied swelling, 
heat, or redness.  The examiner noted slight evidence of 
painful motion.  There was no edema, effusion, instability, 
weakness, tenderness, redness, heat, or abnormal movement.  
There was some guarding of movement.  Flexion of the right 
knee was to 116 degrees and extension was to zero degrees.  A 
diagnosis of postoperative arthralgia of the right knee with 
loss of function due to pain was noted.  Radiological 
examination was noted as normal.  

An August 2000 clinical record from Dr. Clancy reflects 
impressions of bilateral knee pain and right saphenous 
neuroma.  It was noted that the veteran's knee pain was most 
likely due to lupus.  In September 2000, the veteran 
underwent excision of a neuroma in the right knee.  Clinical 
records dated in November 2000 indicate the veteran reported 
that he still experienced pain in the right knee.  The pain 
was noted as a burning sensation along the inside of the 
knee.  He also reported that it felt like it became a nagging 
hurt inside of his knee.  Physical examination revealed 
positive crepitus and range of motion from zero to 120 
degrees.  The veteran had a stable varus and valgus knee, 
negative Lachman's, and a negative anterior and posterior 
Drawer's sign.  He was tender to palpation centered over his 
pes insertion extending down a few centimeters in the pre-
tibial area.  He was painful to touch medial to his incision.  
An impression of pes anserinus tendonitis was noted.  

It is clear that the veteran's service-connected right knee 
arthritis results in pain and some limitation of motion.  In 
this regard, normal range of motion of a knee is from 0 to 
140 degrees.  38 C.F.R. § 4.17, Plate II.  However, even 
considering the lowest reported limitation of flexion (to 104 
degrees) and conceding that there could be an additional 10 
percent functional loss during flare-ups, it is clear that 
there is no limitation of flexion to anywhere near 30 degrees 
as required for a rating in excess of 10 percent under Code 
5260.  There is also no evidence showing extension limited to 
15 degrees so as to warrant a rating in excess of 10 percent 
under Code 5261.  In other words, the clear preponderance of 
the evidence is against entitlement to a rating in excess of 
10 percent under Codes 5010, 5260, 5261.  

Further, there is no medical evidence of nonunion or malunion 
of the tibia and fibula to warrant a higher rating under Code 
5262.  Despite the veteran's complaints, there is also no 
persuasive evidence of recurrent subluxation or lateral 
instability to allow for application of Code 5257. 

The Board recognizes that the veteran has complained of 
constant pain and the medical evidence indicates some 
functional loss due to pain.  However, the 10 percent rating 
currently assigned contemplates the additional functional 
loss due to pain.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that where 
an evaluation is based on limitation of motion, the question 
of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59. However, in evaluating the veteran's right knee 
disability it has considered the veteran's subjective 
complaints of weakness, fatigability, instability, pain, and 
additional functional loss.  Nevertheless, the criteria for a 
rating in excess of the current 10 percent have not been met.  
Moreover, even considering the reasonable doubt provisions of 
38 U.S.C.A. § 5107(b), the evidence does not otherwise show 
that the degree of impairment more nearly approximates the 
criteria for a rating in excess of 10 percent under 
applicable diagnostic criteria.  See also 38 C.F.R. § 4.7. 

II.  Saphenous Neuritis

The veteran's service-connected saphenous neuritis is 
currently evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8527, which provides for 
a 10 percent evaluation for severe to complete paralysis of 
the internal saphenous nerve.  A 10 percent evaluation is the 
highest rating contemplated by this diagnostic code.  

A private medical evaluation dated in March 1998 reflects 
objective findings of diminished sensation laterally in the 
distribution of the infrapatellar branch of the saphenous 
nerve.  A relevant impression of right knee pain secondary to 
chronic neuroma in the saphenous nerve distribution, chronic 
neuroma saphenous nerve medial aspect of the right knee, was 
noted.  A February 1999 evaluation report from Dr. Clancy 
notes complaints of pain within the knee joint as well as 
over the soft tissues and skin.  Objective findings of 
hypersensitivity to touch over the infrapatellar branch of 
the saphenous nerve were noted.  An impression of saphenous 
neuritis was noted.  

Upon VA examination of the nerves dated in April 2000, the 
veteran complained of a persistent burning pain with a 
sticking, pin-like quality on the lower border of the patella 
in a semicircle of 180 degrees arc.  Sensory examination 
revealed intact pin and vibratory times four.  The veteran 
did have tenderness at the right patella, but it was limited 
to the area of the inferior patella tendon and was tender 
with recurrent pain without radiation on repeat pressure 
applied to the tendon.  Motor examination was normal and 
neurological examination revealed cranial nerves II to XII 
intact.  The examiner noted that he did pin test around the 
knee and there was no apparent numbness lateral to the knee 
to the right or left as would be expected with a neuropathic 
nerve severance.  It was noted that the one historical 
feature in keeping with a neuropathy was the burning quality 
described by the veteran.  

An August 2000 private admission report indicates that the 
veteran was felt to have a saphenous neuroma in the right 
knee.  The neuroma was noted as quite tender.  The veteran 
subsequently underwent excision of the right knee neuroma.  A 
September 2000 clinical record demonstrates that the veteran 
was two weeks post neuroma excision of the right knee and his 
pain had significantly resolved.  A November 2000 clinical 
record demonstrates that the veteran reported that he still 
experienced pain in the right knee.  The pain was a burning 
sensation along the inside of the knee.  The veteran reported 
it felt like a nagging hurt.  Physical examination revealed 
tenderness to palpation centered over the pes insertion 
extending down a few centimeters in the pre-tibial area.  An 
impression of pes anserinus tendonitis was noted.  The 
veteran was treated with a cortisone injection and physical 
therapy was recommended.  

After reviewing the totality of the evidence, the Board 
concludes that an evaluation in excess of 10 percent is not 
warranted for saphenous neuritis.  The veteran's saphenous 
neuroma of the right knee has been manifested by a burning 
type pain and sensitivity without numbness.  However, the 
current 10 percent rating is the highest available under the 
provisions of Code 8527, and no other diagnostic codes are 
applicable to this disability.

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  However, in the present 
case, there is no evidence the veteran's saphenous nerve 
disability by itself results in marked interference with 
employment or frequent periods of hospitalization.  The Board 
reiterates that the veteran's bilateral knee pain as been 
found to be most likely due to his lupus, which has not been 
found to be service-connected.  In the absence of such 
factors showing that application of the regular rating 
schedule standards has been rendered impractical, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Extension of Temporary Total Disability

A temporary total disability rating will be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted for a period of one, 
two, or three months.  Awards are to commence on the day of 
hospital admission and continue for a period of one to three 
months from the first day of the month following hospital 
discharge or outpatient release.  See 38 C.F.R. § 4.30.  

Entitlement to a temporary total convalescence rating is 
warranted if treatment of a service-connected disability 
results in:

(1) surgery necessitating at least one month of post-
operative convalescence;

(2) surgery with severe post-operative residuals such 
as incomplete healed surgical wounds, therapeutic 
immobilization of a one major joint or more, 
application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing 
prohibited); or,

(3) immobilization by cast, without surgery, of one 
major joint or more.  See 38 C.F.R. § 4.30(a).

Extensions of one to three months, beyond the initial three 
months, may be made under 38 C.F.R. § 4.30(a) (1), (2), or 
(3).  Extensions of one or more months up to six months 
beyond the initial six months period may be made only under 
38 C.F.R. § 4.30(a) (2) or (3) upon the approval of the 
Adjudication Officer.  See 38 C.F.R. § 4.30(b).  

A review of the evidence of record reflects that in September 
1997, the veteran underwent resection of the right 
infrapatellar branch of the saphenous nerve.  Clinical 
records dated approximately two weeks after surgery indicate 
that the veteran complained of sharp, burning pain on the 
right medial side and under the patella.  The medial thigh 
and knee were tender to touch and the patellar tendon was 
very tender.  Prominent medial swelling and decreased range 
of motion were noted.  The incision site was noted as non-
pruritic, but very tender.  An assessment of possible stitch 
abscess was noted.  

In a November 1997 rating action, the RO assigned a temporary 
total evaluation based on surgical or other treatment 
requiring convalescence, effective September 3, 1997.  A 10 
percent evaluation was continued effective November 1, 1997.  

A November 1997 memorandum from Thomas Kramer, M. D., a VA 
physician, indicates that the veteran could not stand for 
work or walk for long periods for three weeks.  It was noted 
that he could have a sitting job for four hours per day.  

In a November 1997 rating action, the RO granted a temporary 
total evaluation for the period from September 3, 1997 to 
January 1, 1998, based on surgical or other treatment 
necessitating convalescence.  

A December 1997 clinical record notes the veteran had been 
determined to be unable to sit for more than four hours and 
had limited ability to walk at any length.  He was referred 
to the pain clinic for pain management.  VA clinical records 
dated in February 1998 indicate the veteran was ambulating 
without the assistance of a cane, walker, or wheelchair.  
Range of motion was noted as zero to 135 degrees in February 
1998.  Diffuse tenderness to touch was noted.  

A March 1998 private medical evaluation demonstrates 
complaints of knee pain when kneeling, squatting, or 
climbing.  Physical examination revealed full range of motion 
of the right knee.  There was marked hypersensitivity and 
pain with palpation along the medial border of the right 
knee.  Impressions of severe chondromalacia patella, right 
knee, and right knee pain secondary to chronic neuroma in the 
saphenous nerve distribution, chronic neuroma saphenous nerve 
medial aspect of the right knee were noted.  

A May 1998 treatment record indicates the veteran reported 
falling and hurting his right knee.  He complained of knee 
pain and effusion.  It was noted the veteran was not taking 
any medication.  The knee was tender to palpation with 
effusion and decreased motion was noted.  The veteran was 
noted as walking with a cane because of right knee injury.  A 
May 1998 VA record demonstrates that the veteran needed a 
light duty excuse from work until June 8, 1998 secondary to a 
right knee injury and treatment.  It was noted that he needed 
a sitting job.

A June 8, 1998 VA clinical record reflects the veteran 
reported falling off of his bike onto his right knee two 
weeks earlier.  An undated statement from a VA physician 
indicates that the veteran was seen in the orthopedic clinic 
and had been cleared to begin his regular duties.  This 
statement was received on June 23, 1998.  

At his January 1999 RO hearing, the veteran testified that he 
went back to work for four hours a day in November and that 
he went back to full duty in May.  At his June 1999 Board 
hearing, the veteran testified that he was seeking an 
extension of his temporary total disability until the end of 
April.  (Transcript, page 11).  

A review of the aforementioned evidence in this case reflects 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to an extension of a temporary 
total rating under 38 C.F.R. § 4.30 beyond January 1, 1998, 
for convalescence following surgery.  Although the veteran 
claims that he continued to experience right knee 
symptomatology after that date, it does not show that he 
required continued convalescence due to post-operative 
residuals, that he experienced severe postoperative residuals 
(such as unhealed surgical wounds, house confinement, or the 
necessity for continued use of crutches), or that he required 
continued immobilization by cast.  

Rather, the medical evidence indicates that the veteran was 
ambulating without assistance in February 1998 with full 
range of motion.  The March 1998 private medical evaluation 
indicates complaints of pain, but does not demonstrate the 
need for any assistance with ambulation or indicate any 
inability to work.  There is no evidence that the veteran was 
confined to his house (as he was apparently seen on an 
outpatient basis for follow-up examinations) or that he 
required continued immobilization of the right knee joint as 
evidenced by the treatment records.  

Despite the veteran's contentions, there is no medical 
evidence indicating that the veteran was placed on work 
restrictions or unable to work after January 1, 1998 as a 
result of his September 1997 knee surgery.  The Board 
recognizes the May 1998 VA record indicating a need for light 
duty and the undated VA medical statement received in June 
1998 clearing the veteran for regular duty.  However, those 
records follow a fall onto the right knee suffered by the 
veteran while riding his bicycle.  They do not demonstrate 
the need for extended convalescence following the veteran's 
September 1997 knee surgery.  

The Board notes the veteran's contentions that additional 
convalescence was required because he continued to experience 
pain in his right knee while walking, sitting, or standing.  
However, the total rating for convalescence, as specified 
above, is warranted while recovery is ongoing for surgical 
residuals only, such as incompletely healed surgical wounds, 
casting, or joint immobilization needed for surgical 
recovery.  Thereafter, a schedular rating is reassigned 
following such recovery to cover the level of disability, 
even worsening disability.  A total rating based on 
convalescence is not appropriate simply on the basis that the 
underlying disability continues to by symptomatic (or becomes 
worse) following the surgery.  The appropriate schedular 
rating is intended to cover this situation.  

In this case, the follow-up outpatient treatment records 
clearly show that the veteran had no significant surgical 
residuals beyond January 1, 1998.  His surgical wounds healed 
well and there is no indication that he required crutches or 
immobilization as of January 1, 1998.  

Thus, the medical evidence since January 1, 1998 does not 
demonstrate that the veteran's right knee disability required 
continued convalescence or that it resulted in severe 
postoperative residuals such as an incompletely-healed 
surgical wound, therapeutic immobilization of one major joint 
or more, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of crutches.  
Based on these findings and following a full review of the 
record, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for extension of a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.30 beyond January 1, 1998.  It follows that there is not 
such a state of equipoise of the positive evidence with the 
negative evidence to otherwise warrant a favorable 
determination as to this issue.  38 U.S.C.A. § 5107(b). 



ORDER

The appeal is denied as to all issues.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

